Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to After Final filed on February 4th, 2022. Claims 7 and 21, 29-33 were previously canceled. Further, the claims 1, 12-13, 15, 23, 26-27, 34, and 36 are amended, claim(s) 10-11, 24-25, and 35 are cancelled, because of the Examiner’s Amendment and interview conducted on February 16th, 2022 included herein. Claims 1-6, 8-9, 12-20, 22-23, 26-28, 34, and 36-38 are therefore pending and currently under consideration for patentability. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Mr. Yoon S. Ham and Won Jun Choi (Reg. No. 45,307 and Patent agent) on February 16th and 18th, 2022. The application has been amended as follows:

Amendments to the Claims:

1.            (Currently Amended) A method for providing recommendations, the method performed by a verification and reward issuance engine comprising a blockchain networking system and a computing device coupled to the blockchain networking system, the method comprising:

receiving and verifying at least one input from at least one second user of the plurality of second users in response to the broadcasted at least one recommendation request, wherein the verifying at least one input received from the at least one second user includes:
enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, and
checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, [[and]] 
wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received using a proof of work consensus method, wherein the verifying the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received includes:
generating decrypted data using the at least one RP-ID of the at least one second user;
checking if the decrypted data includes the user details associated with the at least one second user;

verifying that the at least one second user is a legitimate user, and accepting the at least one input received from the at least one user; and
providing, by a recommendation engine coupled to the verification and reward issuance engine, at least one recommendation to the requested at least one first user using the verified at least one input and previous recommendations,
wherein the providing, by the recommendation engine, the at least one recommendation includes:
                                maintaining a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations, wherein the plurality of recommendations are the previous recommendations corresponding to previous recommendation requests;
                                receiving the at least one recommendation request of the at least one first user, and the at least one verified input corresponding to the received at least one recommendation request as at least one latest recommendation from the verification and reward issuance engine;
                                updating the plurality of recommendations and the associated recommendation details maintained across the multiple tiers of recommendations using the received at least one verified input; and
                                providing the at least one recommendation to the requested at least one first user from the updated plurality of recommendations maintained across the multiple tiers of recommendations, and
wherein the updating the plurality of recommendations maintained across the multiple tiers of recommendations includes:
                                determining if the received at least one verified input matches with at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations;
                                determining a tier of recommendations associated with the at least one recommendation if the corresponding at least one recommendation matches with the received at least one verified input;
                                identifying the determined tier of recommendations as a current tier for the received at least one verified input;
                                determining an updated tier for the received at least one verified input using the RPs associated with the at least one verified input, and a RP threshold criteria associated with the identified current tier, wherein the updated tier is at least one of a succeeding tier and a preceding tier of the current tier of recommendations, and the same current tier; and
                                transferring the at least one recommendation matching the received at least one verified input from the current tier of recommendations to the updated tier of recommendations if the determined updated tier is at least one of the succeeding and preceding tiers of the current tier of recommendations.

2.            (Original) The method of claim 1, wherein the received at least one input is related to the received at least one recommendation request, wherein the at least one input includes at least one of information about at least one third user and at least one service provided by the at least one third user.

3.            (Previously Presented) The method of claim 1, further comprises:
receiving a registration request from the at least one first user, the plurality of second users, and the at least one third user; and
generating at least one reward-point identifier (RP-ID) using a cryptographic method to the requested at least one first user, plurality of second users, and at least one third user for receiving the at least one recommendation, providing the at least one input, and registering at least one service detail respectively.

4.            (Original) The method of claim 3, wherein generating the at least one RP-ID using the cryptographic method includes:
                generating a plurality of public keys for the requested at least one of the at least one first user, the plurality of second users, and the at least one third user;
                generating a plain identifier (plain_id) by converting user details associated with the requested at least one of the at least one first user, the plurality of second users, and the at least one third user into at least one number; and
                generating an encrypted data using the plurality of public keys, and the generated plain_id, wherein the generated encrypted data is the at least one RP-ID for the requested at least one of the at least one first user, the plurality of second users, and the at least one third user into at least one number.

5.            (Previously Presented) The method of claim 1, wherein verifying the at least one input received from the at least one second user includes:


6.            (Original) The method of claim 5, further comprises discarding the received at least one input if the number of computing nodes verified the received at least one input and trustworthiness of the at least one second user does not satisfy the threshold.

7.            (Canceled) 

8.            (Original) The method of claim 5, further comprises:
generating at least one reward point (RP) to at least one of the at least one second user from whom the at least one input is received and the at least one third user who is included in the received at least one input on verifying the received at least one input;
issuing the generated at least one RP to at least one of the at least one RP-ID of the at least one second user and the at least one RP-ID of the at least one third user; and
communicating the received at least one recommendation request, the at least one verified input and RPs associated with the at least one verified input to the recommendation engine for providing the at least one recommendation, wherein the RPs associated with the at least one verified input refers to the at least one RP issued to the RP-ID of the at least one second user from whom the at least one verified input is received and to the RP-ID of the at least one third user who is included in the at least one verified input.

9.            (Original) The method of claim 8, wherein the at least one RP is generated based on at least one factor including at least one of frequency of the at least one verified input, a number of conversions of the at least one verified input into the at least one recommendation, current reward points (RPs) associated with the at least one RP-ID of the at least one second user, and the at least one third user, cost of the at least one verified input, position of the at least one verified input on the blockchain and the recommendation engine.

10-11.   (Canceled) 

12.          (Currently Amended) The method of claim 1[[11]], further comprises:
                adding the received at least one verified input as the at least one recommendation in the tier of recommendations with a lowest priority if the received at least one verified input does not match with the at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations.

13.          (Currently Amended) The method of claim 1[[10]], wherein providing the at least one recommendation to the requested at least one first user from the updated the plurality of recommendations includes:
                selecting the at least one recommendation from the plurality of recommendation maintained at the tier of recommendations with a highest priority based on the received at least one recommendation request, and the recommendation details associated with the plurality of recommendations; and


14.          (Original) The method of claim 13, further comprises:
                updating the recommendation details of the at least one recommendation provided to the requested at least one first user across the multiple tiers of recommendations;
                communicating the provided at least one recommendation and the updated at least one recommendation details to the verification and reward issuance engine, wherein the verification and reward issuance engine modifies the RPs associated with the provided at least one recommendation; and
                changing a position of the provided at least one recommendation across the multiple tiers of recommendations on receiving the modified RPs associated with the provided at least one recommendation.

15.          (Currently Amended) A recommendation system comprising:
a verification and reward issuance engine comprising:
a blockchain networking system; and
a computing device coupled to the blockchain networking system configured to:
broadcast at least one recommendation request to a plurality of second users, on receiving the at least one recommendation request from at least one first user; and
receive and verify at least one input from at least one second user of the plurality of second users in response to the broadcasted at least one recommendation request, wherein the computing device is further configured to:

check if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, and
wherein the plurality of computing nodes is further configured to use a proof of work consensus method for verifying the received at least one input and trustworthiness of the at least one second user by:
generating decrypted data using the at least one RP-ID of the at least one second user;
checking if the decrypted data includes the user details associated with the at least one second user;
verifying that the at least one second user is not a legitimate user and rejecting the at least one input received from the at least one second user if the decrypted data does not include the user details associated with the at least one second user; and
verifying that the at least one second user is a legitimate user, and accepting the at least one input received from the at least one user; and
a recommendation engine communicatively coupled to the verification and reward issuance engine configured to:
provide at least one recommendation to the requested at least one first user using the verified at least one input and previous recommendations,
wherein the recommendation engine is further configured to:
maintain a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations, wherein the plurality of recommendations are the previous recommendations corresponding to previous recommendation requests;
receive the at least one recommendation request of the at least one first user, and the at least one verified input corresponding to the received at least one recommendation request as at least one latest recommendation from the verification and reward issuance engine;
update the plurality of recommendations and the associated recommendation details maintained across the multiple tiers of recommendations using the received at least one verified input; and
provide the at least one recommendation to the requested at least one first user from the updated plurality of recommendations maintained across the multiple tiers of recommendations, and
wherein the recommendation engine is further configured to:
determine if the received at least one verified input matches with at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations;
determine a tier of recommendations associated with the at least one recommendation if the corresponding at least one recommendation matches with the received at least one verified input;
identify the determined tier of recommendations as a current tier for the received at least one verified input;
determine an updated tier for the received at least one verified input using the RPs associated with the at least one verified input, and a RP threshold criteria associated with the identified current tier, wherein the updated tier is at least one of a succeeding tier and a preceding tier of the current tier of recommendations, and the same current tier; and
transfer the at least one recommendation matching the received at least one verified input from the current tier of recommendations to the updated tier of recommendations if the determined updated tier is at least one of the succeeding and preceding tiers of the current tier of recommendations.

16.          (Original) The recommendation system of claim 15, wherein the received at least one input is related to the received at least one recommendation request, wherein the at least one input includes at least one of information about at least one third user and at least one service provided by the at least one third user.

17.          (Previously Presented) The recommendation system of claim 15, wherein the computing device is further configured to:
receive a registration request from the at least one first user, the plurality of second users, and the at least one third user; and
generate at least one reward-point identifier (RP-ID) using a cryptographic method to the requested at least one first user, plurality of second users, and at least one third user for receiving the at least one recommendation, providing the at least one input, and registering at least one service detail respectively.


generating a plurality of public keys for the requested at least one of the at least one first user, the plurality of second users, and the at least one third user;
generating a plain identifier (plain_id) by converting user details associated with the requested at least one of the at least one first user, the plurality of second users, and the at least one third user into at least one number; and
generating an encrypted data using the plurality of public keys, and the generated plain_id, wherein the generated encrypted data is the at least one RP-ID for the requested at least one of the at least one first user, the plurality of second users, and the at least one third user into at least one number.

19.          (Previously Presented) The recommendation system of claim 15, wherein the computing device is further configured to:
check if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold; and
accept the received at least one input as at least one verified input and storing the at least one verified input in blocks of a blockchain of the blockchain networking system if the number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies the threshold.

20.          (Previously Presented) The recommendation system of claim 19, wherein the computing device is further configured to: discard the received at least one input if the number of computing 

21.          (Canceled)

22.          (Previously Presented) The recommendation system of claim 19, wherein the computing device is further configured to:
generate at least one reward point (RP) to at least one of the at least one second user from whom the at least one input is received and the at least one third user who is included in the received at least one input on verifying the received at least one input;
issue the generated at least one RP to at least one of the at least one RP-ID of the at least one second user and the at least one RP-ID of the at least one third user; and
communicate the received at least one recommendation request, the at least one verified input and RPs associated with the at least one verified input to the recommendation engine for providing the at least one recommendation, wherein the RPs associated with the at least one verified input refers to the at least one RP issued to the RP-ID of the at least one second user from whom the at least one verified input is received and to the RP-ID of the at least one third user who is included in the at least one verified input.

23.          (Currently Amended) The recommendation system of claim 22[[23]], wherein the at least one RP is generated based on at least one factor including at least one of frequency of the at least one verified input, a number of conversions of the at least one verified input into the at least one recommendation, current reward points (RPs) associated with the at least one RP-ID of the at 

24-25.   (Canceled) 

26.          (Currently Amended) The recommendation system of claim 15[[25]], wherein the recommendation engine is further configured to:
add the received at least one verified input as the at least one recommendation in the tier of recommendations with a lowest priority if the received at least one verified input does not match with the at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations.

27.          (Currently Amended) The recommendation system of claim 15[[24]], wherein the recommendation engine is further configured to:
select the at least one recommendation from the plurality of recommendation maintained at the tier of recommendations with a highest priority based on the received at least one recommendation request, and the recommendation details associated with the plurality of recommendations; and
provide the selected at least one recommendation to the requested at least one first user.

28.          (Original) The recommendation system of claim 27, wherein the recommendation engine is further configured to:

communicate the provided at least one recommendation and the updated at least one recommendation details to the verification and reward issuance engine, wherein the verification and reward issuance engine modifies the RPs associated with the provided at least one recommendation; and
change a position of the provided at least one recommendation across the multiple tiers of recommendations on receiving the modified RPs associated with the provided at least one recommendation.

29-33.    (Canceled)

34.          (Currently Amended) A recommendation engine coupled with a verification and reward issuance engine in a recommendation system, the verification and reward issuance engine comprising:
a plurality of distributed servers configured to:
maintain a plurality of recommendations and associated recommendation details across multiple tiers of recommendations indicating priority for the plurality of recommendations, wherein the plurality of recommendations are previous recommendations corresponding to previous recommendation requests; and
a control server coupled with the plurality of distributed servers configured to:
maintain at least one of user details, service details, the plurality of recommendations and the recommendation details, and a tier-server recommendation mapping;

determine a tier of recommendations associated with the at least one recommendation as a current tier for the received at least one verified input based on the tier-server-recommendation mapping if the corresponding at least one recommendation matches with the received at least one verified input;
determine an updated tier for the received at least one verified input using the RPs associated with the at least one verified input, and a RP threshold criteria associated with the identified current tier, wherein the updated tier is at least one of a succeeding tier and a preceding tier of the current tier of recommendations, and the same current tier; 
update the plurality of recommendations by enabling the at least one distributed server positioned at the current tier to transfer the at least one recommendation matching the received at least one verified input to the at least one distributed server positioned at the updated tier of recommendations if the determined updated tier is at least one of the succeeding and preceding tiers of the current tier of recommendations; and
provide at least one recommendation to at least one user from the plurality of recommendations maintained by the plurality of distributed servers on receiving at least one verified input and associated RPs and at least one recommendation request of the at least one user from the verification and reward issuance engine,
wherein the control server is further configured to:
determine if the received at least one verified input matches with at least one recommendation of the plurality of recommendations maintained by the plurality of distributed servers across the multiple tiers of recommendations; and
enable at least one distributed server positioned at the tier of recommendations with a lowest priority to maintain the received at least one verified input as the at least one recommendation if the received at least one verified input does not match with the at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations.

35.          (Canceled) 

36.          (Currently Amended) The recommendation engine of claim 34[[35]], wherein the control server is further configured to:
select the at least one recommendation from the plurality of recommendation maintained by the at least one distributed server positioned at the tier of recommendations with a highest priority on updating the plurality of recommendations; and
provide the selected at least one recommendation to the requested at least one user.

37.          (Original) The recommendation engine of claim 36, wherein the at least one recommendation is selected based on based on the received at least one recommendation request, and the recommendation details associated with the plurality of recommendations.

38.          (Original) The recommendation system of claim 37, wherein the recommendation engine is further configured to:
update the recommendation details of the at least one recommendation provided to the requested at least one first user;

change a position of the provided at least one recommendation across the multiple tiers of recommendations on receiving the modified RPs associated with the provided at least one recommendation.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-6, 8-9, 12-20, 22-23, 26-28, 34, and 36-38 under 35 U.S.C. 101 been fully considered and patent eligible. 
	More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of Providing recommendations by receiving recommendations and maintaining plurality of recommendations, identifying and transferring recommendation match to user, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claims also recite, generating decrypted data using the at least one RP-ID of the at least one second user, checking if the decrypted data includes the user details associated with the at least one second user, verifying that the at least one second user is not a legitimate user and rejecting the at least one input received from the at least one concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “Mental Processes” subject matter grouping of abstract ideas.
	And the dependent claims 2-6, 8-9, 12-14, 16-20, 22-23, 26-28, and 36-38 are directed to a registration request from a user’s, generating reward-point identifier (RP-ID) using a cryptographic method, accepting the received verified input and storing in blocks of a blockchain, communicating the received at least one recommendation request, selecting the at least one recommendation from the plurality of recommendation maintained at the tier of recommendations with a highest priority based on the received recommendation request, recites a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “Mental Processes” subject matter grouping of abstract ideas.
	However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of enabling a plurality of computing 
checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received using a proof of work consensus method, wherein the verifying the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received includes: generating decrypted data using the at least one RP-ID of the at least one second user, checking if the decrypted data includes the user details associated with the at least one second user, verifying that the at least one second user is not a legitimate user and rejecting the at least one input received from the at least one second user if the decrypted data does not include the user details associated with the at least one second user, and verifying that the at least one second user is a legitimate user, and accepting the at least one input received from the at least one user, determining if the received at least one verified input matches with at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations, determining a tier of recommendations associated with the at least one recommendation if the corresponding at least one recommendation matches with the received at least one verified input, identifying the determined tier of recommendations as a current tier for the received at least one verified input, determining an updated tier for the received at least one verified input using the RPs associated with the at least one verified input, and a RP threshold criteria associated with the identified current tier, wherein the updated tier is at least one of a 
More specifically, the Examiner notes that as per [0073], it is stated that “control server 302a can include the database 302b, which can be used to store the user details and the service details registered by the users with verification and reward issuance engine 104 during the registration process, the verified inputs received from the verification and reward issuance engine 104, the recommendations provided for each recommendation request and the associated recommendation details (such as the RPs, the RP-ID of the users, the frequency of recommendations, and so on). The control server 302a can also communicate with the verification and reward issuance engine 104 in real-time or at pre-defined intervals or an occurrence of at least one event, and so on for receiving modified information. The modified information can include information about any change in at least one of the user details, the service details (for example: the change in the description, the cost, the availability, the service provider, the description of at least one of the product, the services, the content, the media, the application, or the like), the change in the recommendations details associated with the recommendations (for example: the change in the RPs, the frequency of recommendations, the cost of recommendations, and so on …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-6, 8-9, 12-20, 22-23, 26-28, 34, and 36-38 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-6, 8-9, 12-20, 22-23, 26-28, 34, and 36-38 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-6, 8-9, 12-20, 22-23, 26-28, 34, and 36-38 is withdrawn.

Allowable Subject Matter
Claims 1-6, 8-9, 12-20, 22-23, 26-28, 34, and 36-38 are allowed. The closest prior art of record is U.S. Pub. 20150278916 (“Stoll”); U.S. Pub. 20190066119 (“Sengupta”); “Loyalty Points on the Blockchain” (“Agrawal”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Stoll provides receiving from a requestor a recommendation request and determining a first level category associated with the recommendation request. In many embodiments, the method further comprises sending instructions to display the recommendation request to one or more first users within a trust network of the requester, wherein the first users are identified as trusted by the requester with respect to the first level but fail to disclose, enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, and checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received using a proof of work consensus method, wherein the verifying the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received includes: generating decrypted data using the at least one RP-ID of the at least one second user, checking if the decrypted data includes the user details associated with the at least one second user, verifying that the at least one second user is not a legitimate user and rejecting the at least one input 
The prior art of record Sengupta provides a receiving device of the processing server configured to receive a review submission, wherein the review submission includes at least a reviewer identifier, entity identifier, and review data comprising feedback associated with an entity corresponding to the entity identifier; an identification module of the processing server configured to identify a review identifier unique to the received review submission; and a generation module of the processing server configured to generate a new review block comprising at least a block header and one or more data values, wherein the one or more data values includes the review submission, the review submission further includes the identified but fail to disclose, enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, and checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is 
Agrawal discloses, analyze the current, traditional loyalty programs and the challenges associated with them. It highlights how blockchain can resolve these challenges and provide a but fail to disclose, enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, and checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received using a proof of work consensus method, wherein the verifying the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received includes: generating decrypted data using the at least one RP-ID of the at least one second user, checking if the decrypted data includes the user details associated with the at least one second user, verifying that the at least one second user is not a legitimate user and rejecting the at least one input received from the at least one second user if the decrypted data does not include the user details associated with the at least one second user, and verifying that the at least one second user is a legitimate user, and accepting the at least one input received from the at least one user, determining if the received at least one verified input matches with at least one recommendation of the plurality of recommendations maintained across the multiple tiers of recommendations, determining a tier of recommendations associated with the at least one recommendation if the corresponding at least one recommendation matches with the received at least one verified input, identifying the determined tier of recommendations as a current tier for 
The Examiner was unable to find the specific limitation as per claims 1, 15, and 34, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of enabling a plurality of computing nodes of the blockchain networking system to verify the received at least one input and trustworthiness of the at least one second user from whom the at least one input is received, and checking if a number of computing nodes verified the received at least one input and trustworthiness of the at least one second user satisfies a threshold, wherein the threshold is varied dynamically based on the number of plurality of computing nodes in the blockchain networking system, wherein the plurality of computing nodes verifies the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received using a proof of work consensus method, wherein the verifying the received at least one input and the trustworthiness of the at least one second user from whom the at least one input is received includes: generating decrypted data using the at least one RP-ID of the at least one second user, checking if the decrypted data includes the user details associated with the at least one second user, verifying that the at least one second user is not a legitimate user and rejecting the at least one input 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Stoll, Sengupta, Agrawal, Swamidurai, Moffat, and Navta reference, and thereby fails to anticipate and/or make obvious the claimed invention.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/            Primary Examiner, Art Unit 3682